ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING IN BANC
Oct. 12, 1993.
Appellees Baltimore Teachers Union, American Federation of Teachers Local 340, AFL-CIO and the City Union of Baltimore, American Federation of Teachers, Local 800, AFL-CIO have filed a petition for rehearing with suggestion for rehearing in banc and appellants filed an answer to the petition. A member of the Court requested a poll on the suggestion for rehearing in banc, and a majority of the judges voted to deny rehearing in banc. Judge MURNAGHAN voted to rehear the case in bane. Chief Judge ERVIN, Judges RUSSELL, WIDENER, HALL, PHILLIPS, WILKINSON, WILKINS, NIEMEYER, HAMILTON, LUTTIG and WILLIAMS voted against rehearing in banc.
The original judicial panel voted to deny the petition for rehearing.
The Court denies the petition for rehearing with suggestion for rehearing in banc.